Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 1 of 8 PageID #: 276




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TERRENCE HAWTHORNE,                                   )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-04139-JRS-MJD
                                                       )
 BRYANT Lt.,                                           )
 OWENS D.O.N.,                                         )
 ANDREA K. FULTON,                                     )
 T. COLLINS RN,                                        )
 MILLER RN,                                            )
 A. RICHEY RN,                                         )
 WEXFORD OF INDIANA individually and in                )
 their official capacities,                            )
                                                       )
                               Defendants.             )




               ENTRY GRANTING MOTION FOR SUMMARY JUDGMENT
                   AND DIRECTING PLAINTIFF TO SHOW CAUSE

                                             I. Background

        Plaintiff Terrance Hawthorne, an inmate currently confined at the Plainfield Correctional

 Facility, filed this civil rights action on October 7, 2019. The alleged events occurred when he was

 confined at the Correctional Industrial Facility (CIF).

        The named defendants are: 1) Lt. Bryant; 2) D.O.N. Owens; 3) Andrea K. Fulton; 4) Tina

 Collins, RN; 5) Ms. Miller, RN; 6) A. Richey, RN; and 7) Wexford of Indiana (Wexford). Mr.

 Hawthorne alleges that medical staff had authorized him to have a bottom bunk pass for almost

 three years. In February of 2019, Lt. Bryant ordered him to move to a top bunk without consulting

 medical staff. Trying to get up on the top bunk, Mr. Hawthorne fell. Medical was called, and he

 was taken to medical on a back board for treatment. He was taken to the hospital a day or two later

                                                  1
Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 2 of 8 PageID #: 277




 where a CT scan revealed a badly bruised spinal cord. In August 2019, he had surgery on his neck

 and spinal cord. He further alleges that he had needed surgery for three years prior to this incident,

 but it had not been provided.

        Mr. Hawthorne's claim against Lt. Bryant has been construed as one of deliberate

 indifference to a serious medical need. Mr. Hawthorne alleges that the medical defendants denied

 and delayed necessary medical treatment. He alleges that Wexford delayed necessary surgery due

 to cost considerations.

        Defendant Bryant moved for summary judgment seeking resolution of the claim against

 him on the basis that Mr. Hawthorne failed to exhaust his available administrative remedies before

 filing this action. Dkt. 33. Defendants Owens, Fulton, Collins, Richey, and Wexford (the Medical

 Defendants) joined in that motion. Dkt. 40. To date, efforts to serve defendant Miller with process

 have not been successful, and she has not yet appeared in this case. For the reasons explained in

 this Entry, the defendants’ motion for summary judgment must be granted.

                                        II. Legal Standards

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). "Material facts are those that might affect the outcome of the suit under applicable

 substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th

 Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

 the facts in the light most favorable to the non-moving party and all reasonable inferences are




                                                   2
Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 3 of 8 PageID #: 278




 drawn in the non-movant's favor. See Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir.

 2018).

          The substantive law applicable to the motions for summary judgment is the Prison

 Litigation Reform Act ("'PLRA'"), which requires that a prisoner exhaust his available

 administrative remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a);

 see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies

 to all inmate suits about prison life, whether they involve general circumstances or particular

 episodes, and whether they allege excessive force or some other wrong." Id. at 532 (citation

 omitted).

          "State law establishes the administrative remedies that a state prisoner must exhaust for

 purposes of the PLRA." Lanaghan v. Koch, 902 F.3d 683, 687 (7th Cir. 2018). "Because

 exhaustion is an affirmative defense, the defendants must establish that an administrative remedy

 was available and that [the plaintiff] failed to pursue it." Thomas v. Reese, 787 F.3d 845, 847 (7th

 Cir. 2015); see also Kaba v. Stepp, 458 F.3d 678, 681 (7th Cir. 2006).

                                           III. Discussion
          A. Undisputed Facts

          At the time of the alleged incident, the CIF had a grievance program pursuant to Indiana

 Department of Correction (IDOC) policy. Dkt. 33-1, ¶ 5. The IDOC recognizes only one grievance

 process. Id., ¶ 9. The procedure in place at the time of the initial incident is entitled Offender

 Grievance Process, Policy and Administrative Procedure 00-02-301. Id., ¶ 8; dkt. 33-2. The

 applicable Offender Grievance Process went into effect on October 1, 2017. Id.

          The Offender Grievance Process at CIF requires offenders to exhaust three steps prior to

 filing a lawsuit. Dkt. 33-1, ¶ 11. To fully exhaust the offender grievance process, Mr. Hawthorne

 must have completed the following steps: (1) an informal attempt to solve a problem or address a

                                                  3
Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 4 of 8 PageID #: 279




 concern, (2) submission of a written formal grievance outlining the problem or concern, and the

 response to that submission, which can be followed by, (3) a written appeal of the response to a

 higher authority and the response to that appeal. Dkt. 33-1, ¶ 10; dkt. 33-2 at 3. Exhaustion of the

 grievance process requires an offender to timely complete all three steps. Dkt. 33-1, ¶ 11.

        Offenders are made aware of the Offender Grievance Process during orientation and have

 continual access to the policy in the law library. Dkt. 33-1, ¶ 18-20. Through the Offender

 Grievance Process, offenders may grieve the “actions of individual staff” or “any other concerns

 relating to conditions of care or supervision within the Department.” Dkt. 33-1, ¶ 17; dkt. 33-2 at

 3.

        A review of the Offender Information System (OIS) indicates that Mr. Hawthorne was at

 the CIF from June of 2016 until August of 2019, at which time he was transferred to Plainfield

 Correctional Facility. Dkt. 33-1, ¶ 22. Each accepted Offender Grievance received at CIF is logged

 electronically, as outlined in the Offender Grievance Process. Dkt. 33-2 at 10. Mr. Hawthorne

 submitted three grievances concerning his bottom bunk pass. According to the grievances, Mr.

 Hawthorne fell from the top bunk on February 18, 2019, and seriously injured his spinal cord. Dkt.

 33-4 at 1.

        The first grievance, dated February 21, 2019, does not mention Lt. Bryant. It alleges that

 medical staff should not have allowed Mr. Hawthorne's bottom pass to expire on January 2, 2019.

 Id. This grievance was rejected and returned because that type of issue should have been discussed

 with medical staff first. Mr. Hawthorne was directed to submit a Request for Healthcare form, and

 if he was not satisfied with the outcome, he could file a formal grievance. Id. at 2.

        Mr. Hawthorne filed a second grievance on March 1, 2019, alleging that due to a

 degenerative spinal condition, he had been given a bottom bunk pass. Dkt. 33-4 at 3. He was



                                                  4
Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 5 of 8 PageID #: 280




 reassigned to an upper bunk on February 13, 2019. Id. On February 18, 2019, he fell, which

 aggravated his back injury and caused great pain. Id. He acknowledged that medical staff had

 tentatively scheduled surgery, but he asked for a medical lay-in, medication for pain, and a

 permanent bottom bunk pass. Id. He stated that he had talked to medical staff a week ago but hadn't

 received a response. Id. The Grievance Specialist rejected and returned the grievance after

 checking with medical staff and determining that an outside consultation had been approved but

 Mr. Hawthorne had not submitted a Request for Healthcare to see a provider about his other

 requests. Id. at 4.

         Mr. Hawthorne's third grievance, dated March 21, 2019, complained about "custody

 staff's" decision to move him from a lower bunk and sought compensation for his permanent

 injury. Id. at 5. This grievance was rejected as untimely because it was not filed within ten (10)

 days of the date of the incident. Id. at 6.

         B. Discussion

         The IDOC grievance process has three steps which an offender must complete: an informal

 resolution, a formal grievance, and an appeal to a higher authority. There are specific deadlines

 within which each step must be completed.

         Mr. Hawthorne allegedly fell out of his upper bunk on February 18, 2019. The evidence is

 undisputed that Mr. Hawthorne's grievance filed against "custody staff" (of which Lt. Bryant is a

 member) seeking relief for his permanent injury after he fell, was not timely filed. Mr. Hawthorne

 argues that the Offender Grievance Process provides that once an offender tries to submit a

 grievance at any stage of the process but receives no response, he cannot move forward with the

 process. Dkt. 47 at ¶¶ 6, 8. He also believes that if an offender files a grievance too late, then he

 has exhausted the process. Id. Mr. Hawthorne is mistaken.


                                                  5
Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 6 of 8 PageID #: 281




        Even though the Offender Grievance Process does provide that "if the offender receives no

 grievance response within twenty (20) business days of being investigated by the Offender

 Grievance Specialist, the offender may appeal as though the grievance had been denied," dkt. 33-

 2 at 11, there is no evidence that Mr. Hawthorne submitted formal grievances to which he received

 no response. The Offender Grievance Process also provides that if an offender needs more time to

 submit a grievance, he must request an extension from the Warden. Id. at 13. There is no evidence

 that Mr. Hawthorne requested any extension of time to submit a grievance. The undisputed facts

 demonstrate that Lt. Bryant has met his burden of proving that Mr. Hawthorne "had available

 [administrative] remedies that he did not utilize." Dale, 376 F.3d at 656. Lt. Bryant is entitled to

 summary judgment.

        As noted above, the Medical Defendants joined in Lt. Bryant's motion for summary

 judgment. They have not submitted additional evidence, but the record contains the formal

 grievances and responses that relate to Mr. Hawthorne's medical claims. Mr. Hawthorne submitted

 two formal grievances that were returned for failure to informally discuss his complaints with

 medical staff. He was informed that if he was still not satisfied after submitting Requests for

 Healthcare, he could then file a formal grievance. There is no evidence that Mr. Hawthorne ever

 refiled formal grievances or completed the two appeal steps associated with any formal grievance

 that he filed. Dkt. 46-2 at 21-33. Although Mr. Hawthorne has expressed a misunderstanding about

 how and when the Offender Grievance Process could be completed, he has not presented any

 evidence that the process was not available to him. See Ross v. Blake, 136 S. Ct. 1850, 1856 (2016)

 ("A prisoner need not exhaust remedies if they are not 'available.'"). The undisputed record reflects

 that all offenders, including Mr. Hawthorne, are made aware of the Offender Grievance Process

 during orientation and can review the policy in the law library.


                                                  6
Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 7 of 8 PageID #: 282




           "Proper exhaustion demands compliance with an agency's deadlines and other critical

 procedural rules because no adjudicative system can function effectively without imposing some

 orderly structure on the course of its proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

 (footnote omitted); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) ("'To exhaust

 remedies, a prisoner must file complaints and appeals in the place, and at the time, the prison's

 administrative rules require.'") (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

 2002)).

           The record demonstrates that there was an administrative remedy process in place, and Mr.

 Hawthorne failed to timely complete the grievance procedure before bringing his claims in this

 action. Mr. Hawthorne has not identified a genuine issue of material fact supported by admissible

 evidence that counters the facts established by the defendants.

           The consequence of Mr. Hathorne’s failure to exhaust his administrative remedies, in light

 of 42 U.S.C. § 1997e(a), is that his claims against the moving defendants must be dismissed

 without prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that "all

 dismissals under § 1997e(a) should be without prejudice.").

                       IV. Conclusion and Directing Plaintiff to Show Cause

           For the reasons explained above, the motion for summary judgment filed by defendant Lt.

 Bryant, dkt. [33], and joined by defendants Owens, Fulton, Collins, Richey, and Wexford, dkt.

 [40] is granted. Mr. Hawthorne's motion to deny the motion for summary judgment, dkt. [45], is

 denied. The claims against these defendants are dismissed without prejudice.

           Final judgment shall not issue at this time because not all claims have been resolved.

           As noted, the Court has attempted but not yet successfully served LPN Melody Miller with

 process. See dkts. 9, 26, 27, 53. The same rationale for dismissal discussed in this motion for


                                                    7
Case 1:19-cv-04139-JRS-MJD Document 56 Filed 05/11/20 Page 8 of 8 PageID #: 283




 summary judgment would apply to the claim against Nurse Miller. Mr. Hawthorne shall have

 through June 5, 2020, in which to show cause why any claim against Nurse Miller should not be

 sua sponte dismissed without prejudice for the same reasons the claims against all other defendants

 are being dismissed. See Rule 56(f) of the Federal Rules of Civil Procedure (allowing court to

 grant summary judgment to a nonmovant after giving notice and an opportunity to respond); Pactiv

 Corp. v. Rupert, 724 F.3d 999, 1001 (7th Cir. 2013) ("Many decisions in this circuit hold that a

 district judge must notify the litigants, and invite the submission of evidence and legal arguments,

 before resolving a case on a ground the parties have bypassed or using a procedure they did not

 propose.").

        The Court will direct the issuance of final judgment after the claim against Nurse Miller is

 resolved.

        IT IS SO ORDERED.

        Date:    5/11/2020




 Distribution:

 TERRENCE HAWTHORNE
 139055
 PLAINFIELD - CF
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov



                                                  8
